Title: From Alexander Hamilton to Benjamin Lincoln, 28 June 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin



Philadelphia June 28. 1794
My Dear Sir

What sail Cloth shall we use for the Frigates that of Domestic or that of Foreign Manufacture? National pride & interest plead for the former if the quality be really good. But is it really good? Objections are made; that which is principally insisted upon is that it shrinks exceedingly.
Let me know with certainty what Experience has decided. I ask your opinion because I rely on your impartiality as well as Judgment. It would be terrible to mistake. The public, & I personally who must provide, are materially interested that there be none. Let me hear from you as soon as may be.
With true esteem & regard   Your Obed ser

B Lincoln Esq

 